EXHIBIT 10.1
SETTLEMENT AGREEMENT
     Settlement Agreement (the “Agreement”) dated March  , 2010, among 7293411
Canada Inc. (“Offeror”) and Holden L. Ostrin (“Holden”), Neil Wechsler and Gary
Wechsler (collectively, “HNG” and together with Offeror, the “Parties”)
     RECITALS

  (a)   Optimal Group Inc. (“Target”) owns all of the issued and outstanding
shares of OGOP Payments Inc. (“Vendor”) and Vendor is the registered and
beneficial owner of 1000 common shares of Optimal Merchant Services Inc.
(“Corporation”), which shares represent all of the issued and outstanding shares
of Corporation (collectively, the “Shares”);     (b)   Pursuant to a support
agreement (the “Support Agreement”) between Offeror and Target dated the date
hereof, the board of directors of Target has agreed to cooperate with Offeror to
support Offeror’s offer (the “Offer”) to acquire all of the outstanding Class
“A” shares of Target and to recommend in the director’s circular to be prepared
in connection with the Offer that all holders of Class “A” shares of Target
tender their Class “A” shares to Offeror, all on and subject to the terms and
conditions of the Support Agreement;     (c)   Target and each of HNG entered
into an Executive Employment Agreement each dated as of March 5, 2004,
(collectively, the “Employment Agreements”) in respect of each of their
employment with Target;     (d)   Upon completion of all the transactions
contemplated by the Offer, including a Subsequent Acquisition Transaction (the
“Closing”), Offeror intends to cause Target to terminate HNG’s employment;    
(e)   The completion of the Offer in accordance with the terms and conditions of
the Support Agreement will constitute a Change of Control and the Employment
Agreements provide that, following a Change of Control, Target (or Offeror, as
the case may be) shall, upon termination of HNG’s employment, among other
things, pay to HNG the Basic Payments and the Termination Payments and perform
the Insurance Covenants and the Medical Insurance Covenant;     (f)   Pursuant
to Letter Agreements dated July 2, 2009 (the “Letter Agreements”), each of HNG
agreed to a 30% reduction on 80% of his Base Salary (the “Reduction in Salary
Payments”) that would be reimbursed upon the occurrence of a Change of Control;
and     (g)   The Parties wish to enter into this Settlement Agreement for the
purposes of settling and providing for the terms and conditions which will
govern the termination of HNG’s employment with Target and the granting of
mutual releases in settlement thereof.

 



--------------------------------------------------------------------------------



 



     In consideration of the foregoing and the mutual agreements contained in
this Agreement (the receipt and adequacy of which are acknowledged), the Parties
agree as follows.
Section 1 Definitions
     All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Support Agreement. Capitalized terms in this Agreement
shall have the following meanings:
     “Basic Payments” has the meaning ascribed thereto in the Employment
Agreements.
     “Base Salary” has the meaning ascribed thereto in the Employment
Agreements.
     “Change of Control” has the meaning ascribed thereto in the Employment
Agreements.
     “Closing Date” means the date of Closing.
     “Forced Savings Amount” means an amount equal to 20% of the Base Salary of
each of HNG, before giving effect to any salary reductions pursuant to the
Letter Agreements or otherwise.
     “Insurance Covenants” has the meaning ascribed thereto in the Employment
Agreements.
     “Medical Insurance” has the meaning ascribed thereto in the Employment
Agreements.
     “Termination Payments” has the meaning ascribed thereto in the Employment
Agreements.
     “Transition Period” means the period starting on the Closing Date and
ending on January 31, 2011.

- 2 -



--------------------------------------------------------------------------------



 



Section 2 Other Defined Terms
     In addition to the defined terms in Section 1, each of the following
capitalized terms shall have the meaning ascribed thereto in the corresponding
Section:

      Term   Reference
Agreement
  First page
Closing
  Recitals
Consideration
  Section 6
Corporation
  Recitals
Employment Agreements
  Recitals
Forgiveness Reorganization
  Section 5(a)
Letter Agreements
  Recitals
Holden
  First page
HNG
  Recitals
Intervenor
  Intervention
Parties
  First page
Plan
  Section 5(a)
Portfolio
  Section 6
Offeror
  Recitals
Reduction in Salary Payments
  Recitals
Releasees
  Section 17
Releasors
  Section 17
Revised Settlement Agreement
  Section 16
Shares
  Recitals
Superior Offeror
  Section 16
Support Agreement
  Recitals
Target
  Recitals
Tax Payments
  Section 5(d)
Vendor
  Recitals

Section 3 Termination of Employment
     Provided that all of the conditions set forth in Section 12(1) have been
met on or prior to the Closing, on and subject to Closing:

  (a)   each of HNG’s employment with the Corporation shall be terminated; and  
  (b)   the Employment Agreements and Letter Agreements shall be terminated and
have no further force or effect, including (the restrictive covenants contained
in Article 9 of each of the Employment Agreements) and the Employment Agreements
and Letter Agreements shall be entirely replaced and superseded by the terms and
conditions of this Agreement.

Section 4 Reduction of Basic Payments and Termination Payments
     Provided that all of the conditions set forth in Section 12(1) have been
met on or prior to the Closing, on and subject to Closing, HNG hereby agree to
reduce the aggregate amounts of the Basic Payments and the Termination Payments
they are entitled to receive pursuant to their respective Employment Agreements
to an amount equal to the sum of the Consideration and the Tax Payments.

- 3 -



--------------------------------------------------------------------------------



 



Section 5 Settlement of Basic Payments and Termination Payments
     In full and final settlement of the Corporation’s obligations to pay to
each of HNG the Basic Payments and the Termination Payments in accordance with
the Employment Agreement, Offeror shall:

  (a)   on or prior to Closing, cause the forgiveness of any outstanding
intercompany debt of Corporation without consideration (the “Forgiveness
Reorganization”) in accordance with the plan to be provided by RSM Richter prior
to Closing and acceptable to the Parties (the “Plan”);     (b)   on Closing and
after completion of the Forgiveness Reorganization, cause Vendor to transfer all
of the Shares to or as directed by each of HNG, in accordance with the
allocations to be set out by HNG by written notice to Offeror on or prior to
Closing;     (c)   on Closing, cause Target to remit to the relevant Canadian
and provincial tax authorities an amount equal to 35% of the value of the
Consideration, on account of the withholding obligation of Target with respect
to the Consideration attributable to each of HNG; and     (d)   on Closing,
remit or cause Target to remit, certified cheques to or as directed by each of
HNG in an aggregate amount equal to 13.22% of the Consideration, in accordance
with the allocations to be set out by HNG by written notice to Offeror on or
prior to Closing (together with the remittance described in this Section 5(c),
the “Tax Payments”).

Section 6 Consideration
     The consideration for the Shares (the “Consideration”) shall be equal to
the value ascribed to the two business portfolio assets of Vendor known as the
“Moneris” and “UBC” assets (the “Portfolio”) in the independent valuation of RSM
Richter to be provided by RSM Richter prior to Closing and in form and content
acceptable to the Parties, acting reasonably (the “Valuation”).
Section 7 Valuation and Tax Arrangements
     The Parties have used the value ascribed to the Portfolio in the Valuation
for the purposes of determining the fair market value of the Shares. Such value
shall be used in respect of any tax filings or positions made or taken by the
Parties. All fees, costs and expenses associated with such Valuation shall be
assumed and paid by Offeror or Offeror shall cause Target to assume and pay such
costs and expenses, as the case may be.
Section 8 Employment Related Covenants

  (a)   On the Closing Date, Offeror shall cause to be put in place medical
insurance coverage for each of HNG, which coverage shall provide each of HNG and
their respective families with health, life, dental and other insurance coverage
in Canada and the United States equivalent to the coverage currently maintained
by Target for the benefit of its senior executives and HNG. Such coverage shall
be for a term of five (5) years commencing on the Closing

- 4 -



--------------------------------------------------------------------------------



 



      Date, which coverage shall be prepaid by Offeror or Offeror shall cause
Target to prepay such coverage, as the case may be, on or prior to Closing (the
“Medical Insurance Covenant”).

  (b)   On the Closing Date, Offeror shall or shall cause Target to, pay to each
of HNG the aggregate amount of his respective Base Salary that was reduced
during the Reduction Period (as such term is defined in the Letter Agreements),
calculated up to the Closing Date.     (c)   On the Closing Date, Offeror shall
or shall cause Target to, pay to each of HNG their respective Forced Savings
Amount, in each case, accrued from January 1, 2010 through to the Closing Date.
    (d)   On the Closing Date, Offeror shall or shall cause Target to, forgive
the indebtedness of Holden L. Ostrin to Target on account of a home loan granted
to him in 1996 and Offeror shall or shall cause Target to, reimburse Holden for
any taxes incurred by Holden in connection with such forgiveness and taxes
incurred by Holden as a result of the payment by Target (or Offeror, as the case
may be) of such taxes.

Section 9 Vendor’s Representations and Warranties
     Offeror hereby represents and warrants as follows to HNG at the date of
this Agreement and at the Closing Date and acknowledges and confirms that HNG is
relying upon such representations and warranties in connection with the
transactions contemplated herein:

  (a)   Incorporation and Qualification. Offeror is a corporation incorporated
and existing under the laws of its jurisdiction of incorporation;     (b)  
Corporate Authority. The execution and delivery of and performance by Offeror of
this Agreement and the transactions contemplated thereby have been authorized by
all necessary corporate action on the part of Offeror ; and     (c)   Execution
and Binding Obligation. This Agreement has been duly executed and delivered by
Offeror and constitutes a legal, valid and binding Agreement of Offeror
enforceable against it in accordance with its terms subject only to any
limitation under applicable laws relating to (i) bankruptcy, winding-up,
insolvency, arrangement and other laws of general application affecting the
enforcement of creditors’ rights, and (ii) the discretion that a court may
exercise in the granting of equitable remedies such as specific performance and
injunction.

Section 10 HNG’s Representations and Warranties
     Each of HNG represents and warrants to Offeror with respect to himself at
the date of this Agreement and at the Closing Date and acknowledges and confirms
that Offeror is relying on such representations and warranties in connection
with the transactions contemplated herein:

- 5 -



--------------------------------------------------------------------------------



 



  (a)   Execution and Binding Obligation. This Agreement has been duly executed
and delivered by him and constitutes a legal, valid and binding Agreement
enforceable against him in accordance with its terms subject only to any
limitation under applicable laws relating to (i) bankruptcy, winding-up,
insolvency, arrangement and other laws of general application affecting the
enforcement of creditors’ rights, and (ii) the discretion that a court may
exercise in the granting of equitable remedies such as specific performance and
injunction;     (b)   Securities Laws. He is acquiring the Shares as principal
and not as agent; and     (c)   No Other Agreements. All outstanding agreements
between any of HNG and Target have been publicly disclosed or have been provided
by HNG to Offeror.

Section 11 Post Closing Covenants
     At Closing:

  (a)   Ownership of all electronics currently being utilized directly and
regularly by HNG in carrying on their business, including computers, cell phones
and Blackberries, will be transferred to HNG (to the extent not already owned);
    (b)   Ownership of all office furniture and contents of office (anything on
walls, etc.) currently being utilized directly and regularly by HNG will be
transferred to HNG (to the extent not already owned);     (c)   HNG will be
entitled to the office space currently being utilized directly and regularly by
HNG up until the end of the Transition Period, including access to the kitchen
on a rent free basis. After the Transition Period, Offeror shall or shall cause
Target to, and HNG shall agree on a fair and appropriate rent for any premises
still occupied by HNG. Notwithstanding the foregoing, in the event that Target
(or Offeror, as the case may be) desires to abandon the lease or decides to
sublease all or part of the premises occupied by HNG, Offeror shall or shall
cause Target to, provide HNG with a 3 month notice setting out Target’s (or
Offeror’s, as the case may be) plans in which case HNG shall either match the
terms of any sublease or shall vacate the premises at the end of the period
specified in the notice;     (d)   Offeror shall or shall cause Target to,
maintain and pay and HNG will be entitled to use the existing parking spots
currently being utilized directly and regularly by HNG during the Transition
Period;     (e)   During the Transition Period, Offeror shall or shall cause
Target to, maintain and pay and HNG will be entitled to use the existing
Videotron access currently being utilized directly and regularly by them;

- 6 -



--------------------------------------------------------------------------------



 



  (f)   Offeror shall or shall cause Target to, transfer at no cost to HNG the
Optimal Group name/URL/domain name and server with free bandwidth during the
Transition Period;     (g)   HNG will be entitled at no cost to technical
support as needed from Costa Lappas (or any replacement) during the Transition
Period, after which time such support shall be provided and billed at cost until
the end of the current lease;     (h)   Offeror shall or shall cause Target to,
transfer at no cost to HNG individual, direct-dial, phone
numbers;514-738-8885;514-738-1622 and 514-738-8355 (fax) and HNG shall be
entitled, at no cost, to the use of telephone and fax services during the
Transition Period, after which time such use shall be provided and billed at
cost until the end of the current lease; and     (i)   HNG shall be entitled at
no cost to support provided by Robin Kahn (or any replacement) during the
Transition Period, after which time such support shall be provided by any person
designated by Target and shall be billed to HNG at cost until the end of the
current lease.

Section 12 Conditions of Closing

(1)   Conditions for the Benefit of HNG. The transactions contemplated hereby
are subject to the following conditions to be fulfilled or performed, which
conditions are for the exclusive benefit of HNG and may be waived, in whole or
in part, by HNG in their sole discretion:

  (a)   The Closing shall have occurred no later than June 30, 2010;     (b)  
The representations and warranties of Offeror contained in this Agreement shall
be true and correct as of the Closing Date with the same force and effect as if
such representations and warranties had been made on and as of such date;    
(c)   Offeror shall not, as of the Closing Date, be in breach of any of its
covenants hereunder;     (d)   Offeror shall deliver or cause to be delivered to
HNG the following in form and substance satisfactory to HNG:

  (i)   evidence that Vendor has completed the Forgiveness Reorganization in
accordance with the Plan;     (ii)   evidence that the taxes pursuant to Section
5(c) have been remitted by Target (or Offeror as the case may be) to the
appropriate Canadian and provincial tax authorities;     (iii)   share
certificates representing the Shares duly endorsed for transfer to HNG or
accompanied by an irrevocable share transfer power of attorney duly executed in
blank by Vendor;

- 7 -



--------------------------------------------------------------------------------



 



  (iv)   resignations of the officers and directors of the Corporation (other
than HNG) and releases in favour of HNG and Corporation by such officers and
directors;     (v)   a release signed by Target in favour of HNG in the same
form set out in Section 17; and     (vi)   a certified copy of the resolution of
the directors (and, if required, a resolution of the shareholders) of the
Corporation approving the transfer of the Shares to HNG.

(2)   Conditions for the Benefit of Offeror. The transactions contemplated
hereby are subject to the following conditions to be fulfilled or performed,
which conditions are for the exclusive benefit of Offeror and may be waived, in
whole or in part, by Offeror in its sole discretion:

  (a)   The Closing shall have occurred no later than June 30, 2010;     (b)  
The representations and warranties of HNG contained in this Agreement shall be
true and correct as of the Closing Date with the same force and effect as if
such representations and warranties had been made on and as of such date; and  
  (c)   HNG shall not, as of the Closing Date, be in breach of any of its
covenants hereunder.

Section 13 Survival of Representations and Warranties
     The representations and warranties of Offeror and HNG shall survive the
Closing for the period provided for at law.
Section 14 Termination
     This Agreement may, by notice in writing given prior to or on the Closing
Date, be terminated:

  (i)   by mutual consent of the Parties;     (ii)   by HNG if any of the
conditions in Section 12(1) have not been met or satisfied on or prior to the
Closing Date or if the Closing Date does not occur on or prior to June 30, 2010
or on or before such later date as the Parties agree to in writing, provided
that HNG may not terminate this Agreement under this Section 14(ii) if they have
failed to perform any one or more of their obligations or covenants under this
Agreement to be performed at or prior to Closing and the Closing has not
occurred because of such failure;     (iii)   by Offeror if any of the
conditions in Section 12(2) have not been met or satisfied on or before June 30,
2010 or on or before such later date as the Parties agree to in writing,
provided that Offeror may not terminate this Agreement under this
Section 14(iii) if it has failed to perform any one or

- 8 -



--------------------------------------------------------------------------------



 



      more of its obligations or covenants under this Agreement to be performed
at or prior to Closing and the Closing has not occurred because of such failure;
or

  (iv)   Subject to Section 16, if the Support Agreement is terminated for any
reason whatsoever.

Section 15 Effect of Termination

(a)   Each Party’s right of termination under Section 14 is in addition to any
other rights it may have under this Agreement or otherwise, and the exercise of
a right of termination will not be an election of remedies. Nothing in this
Article limits or affects any other rights or causes of action any Party may
have with respect to the representations, warranties and covenants in its favour
contained in this Agreement. If a Party waives compliance with any of the
conditions, obligations or covenants contained in this Agreement, the waiver
will be without prejudice to any of its rights of termination in the event of
non-fulfilment, non-observance or non-performance of any other condition,
obligation or covenant in whole or in part.   (b)   If this Agreement is
terminated pursuant to Section 14, all obligations of the Parties under this
Agreement will terminate, except that:

  (i)   each Party’s obligations under Section 18 and Section 19 will survive
termination indefinitely;     (ii)   if this Agreement is terminated under the
circumstances referred to in Section 16, Section 16 will survive termination for
the period indicated in such Section; and     (iii)   if this Agreement is
terminated by a Party because of a breach of this Agreement by the other Party
or because a condition for the benefit of the terminating Party has not been
satisfied because the other Party has failed to perform any of its obligations
or covenants under this Agreement, the terminating Party’s right to pursue all
legal remedies will survive such termination unimpaired.

Section 16 Superior Proposal
     If the Support Agreement is terminated by the Target prior to the Expiry
Time in accordance with section 8.1 (h) of the Support Agreement, then HNG agree
that they would enter into an agreement with the Person making the Superior
Proposal (the “Superior Offeror”) providing for the same terms and conditions
set out herein (with applicable changes to reflect the fact that the Superior
Offeror is the new offeror) (the “Revised Settlement Agreement”) except that:

  (a)   the Superior Offeror shall agree to pay for, in addition to the
professional fees and expenses referred to in Section 18, all incremental
professional fees and expenses incurred by HNG from the date the Support
Agreement is terminated to the date the transactions contemplated by the
Superior Offeror are completed without the C$200,000 limitation set out in
Section 18; and

- 9 -



--------------------------------------------------------------------------------



 



  (b)   the Revised Settlement shall contain a closing condition in favour of
HNG that as at the closing date of the transactions contemplated in the Superior
Offer, no event or condition shall have occurred, or shall exist, that
individually or in the aggregate is or would reasonably be expected to be
material and adverse to the condition (financial or otherwise), properties,
assets, liabilities, obligations, business, operations or prospects of
Corporation.

     Notwithstanding anything in this Agreement to the contrary, the Parties
agree that HNG’s covenant in this Section 16 shall expire and any Revised
Settlement Agreement entered into shall, at the option of HNG, be terminated by
HNG and have no further force or effect in the event the Superior Proposal made
by the Superior Offeror has not been completed within 90 days after the Support
Agreement is terminated in accordance with section 8.1(h) of the Support
Agreement.
Section 17 Mutual Release, Discharge and Transaction
     In consideration for the transactions to be effected pursuant to the
Agreement, the receipt and sufficiency of which are hereby acknowledged by the
Parties and the Target, at Closing, each of HNG, on the one hand, and Offeror
and Target, on the other hand, on behalf of themselves and on behalf of their
affiliates, successors, assigns and legal representatives (collectively in such
capacity the “Releasors”) irrevocably and unconditionally release and forever
discharge the other as well as each of their affiliates, successors, assigns,
directors, officers and legal representatives (collectively in such capacity the
“Releasees”), of and from all manner of actions, causes of action, suits,
demands, debts, accounts, covenants, contracts, damages and all other claims
whatsoever of any nature, character and description, whether contractual,
quasi-delictual, legal or otherwise, whether known or unknown, which any of the
Releasors ever had, now has or may in the future have against any of the
Releasees with respect to events, acts or omissions which relate to dates or
periods on or prior to the Closing Date. Notwithstanding the foregoing, nothing
herein shall affect or release any of the Parties’ rights or obligations under
or pursuant to: (i) this Agreement (including the covenants, representations and
warranties therein and the transactions referred to therein) and related
agreements, certificates and instruments or (ii) any indemnification obligations
Offeror and Target (and each of their affiliates, successors, assigns,
directors, officers and legal representatives) may have in favour of HNG (and
each of their affiliates, successors, assigns, directors, officers and legal
representatives) pursuant to any statute, by-law or other constating document,
insurance policy (including, the directors and officers insurance policy
referred to Section 6.2 of the Support Agreement) or any other agreement or
arrangement in connection with any one of HNG having acted as a director or
officer of Intervenor or any of its affiliates.
     The present release, discharge and transaction constitutes a transaction
within the meaning of article 2631 and following of the Civil Code of Québec and
shall enure to the benefit of each of the Releasees and shall be binding upon
the Releasors and their affiliates successors, affiliates and legal
representatives.
     On Closing, Offeror shall cause Target to execute a release in favour of
HNG in the same form as set out above in this Section 17.

- 10 -



--------------------------------------------------------------------------------



 



Section 18 Expenses
     Offeror shall be responsible for up to a maximum of C$200,000 of HNG’s
professional fees and expenses in connection with the transactions contemplated
hereunder, including any such fees incurred in connection with the Offer, before
taxes and disbursements.
Section 19 Announcements
     No press release, public statement or announcement or other public
disclosure with respect to this Agreement or the transactions contemplated in
this Agreement may be made except with the prior written consent of the Parties,
or if required by Law or a Governmental Entity.
Section 20 Time is of the Essence
     Time shall be of the essence of this Agreement.
Section 21 Gender and Number
     Any reference in this Agreement to gender includes all genders. Words
importing the singular number only shall include the plural and vice versa.
Section 22 Headings, etc
     The division of this Agreement into Sections and the insertion of headings
are for convenient reference only and are not to affect its interpretation.
Section 23 Currency
     All references in this Agreement to dollars, or to $ are expressed in
Canadian currency unless otherwise specifically indicated.
Section 24 Certain Phrases, etc.
     In this Agreement (A) the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”, and (B) the phrase “the
aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. Unless
otherwise specified, the words “Section” followed by a number mean and refer to
the specified Section of this Agreement. In the computation of periods of time
from a specified date to a later specified date, unless otherwise expressly
stated, the word “from” means “from and including” and the words “to” and
“until” each mean “to but excluding”.
Section 25 Enurement
     This Agreement shall become effective when executed by the Parties and
after that time shall be binding upon and enure to the benefit of the Parties
and their respective heirs, executors, legal personal representatives,
successors and permitted assigns. Neither this Agreement nor any of the rights
or obligations under this Agreement shall be assignable or transferable by
either Party without the consent of the other Party, except that HNG may assign
this Agreement in whole or in part to any of their respective affiliates.

- 11 -



--------------------------------------------------------------------------------



 



Section 26 Entire Agreement
     This Agreement constitutes the entire agreement between the Parties with
respect to the transactions contemplated in this Agreement and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to the subject matter of this Agreement,
including, the Employment Agreements and the Letter Agreements. There are no
representations, warranties, covenants, conditions or other agreements, express
or implied, collateral, statutory or otherwise, between the Parties in
connection with the subject matter of this Agreement, except as specifically set
forth in this Agreement. The Parties have not relied and are not relying on any
other information, discussion or understanding in entering into and completing
the transactions contemplated by this Agreement.
Section 27 Waiver

(1)   No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision (whether or not similar), nor shall
such waiver be binding unless executed in writing by the Party to be bound by
the waiver.   (2)   No failure on the part of any Party to exercise, and no
delay in exercising any right under this Agreement shall operate as a waiver of
such right; nor shall any single or partial exercise of any such right preclude
any other or further exercise of such right or the exercise of any other right.

Section 28 Further Assurances
     Each of the Parties covenants and agrees to do such things, to attend such
meetings and to execute such further documents and assurances as may be deemed
necessary or advisable from time to time in order to carry out the terms and
conditions of this Agreement in accordance with their true intent.
Section 29 Severability
     If any provision of this Agreement shall be determined to be illegal,
invalid or unenforceable, that provision shall be severed from this Agreement
and the remaining provisions shall continue in full force and effect.
Section 30 Governing Law
     This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of Québec and the federal laws of
Canada applicable therein.
Section 31 Counterparts
     This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together shall be
deemed to constitute one and the same instrument.
Section 32 French Language
     Les Parties à cette convention reconnaissent qu’ils ont exigé que ce qui
précède soit rédigé et signé en anglais et s’en déclarent satisfaits.
[Signature page follows]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Parties have executed this Settlement Agreement.

            7293411 Canada Inc.
      By:   /s/ Richard Yanofsky        Authorized Signing Officer             
  /s/ Holden L. Ostrin     Holden L. Ostrin


    /s/ Neil Wechsler      Neil Wechsler 


    /s/ Gary Wechsler      Gary Wechsler 
       

- 13 -



--------------------------------------------------------------------------------



 



         

Intervention
Optimal Group Inc. (the “Intervenor”) hereby intervenes to this Settlement
Agreement for the purposes of being bound by and accepting the benefit of
Section 16 of this Settlement Agreement.
The Intervenor agrees that upon Termination of this Agreement in accordance with
Section 14, the Intervenor shall no longer be bound by or benefit from the
provisions of Section 16, except if this Settlement Agreement is terminated in
the circumstances described in Section 16, in which case the Intervenor will
continue to be bound by and benefit from the provisions of Section 16 for the
period described therein.
IN WITNESS WHEREOF the Intervenor has executed this Intervention to Settlement
Agreement on March 16, 2010.

            Optimal Group Inc.
      By:   /s/ Leon P. Garfinkle         Authorized Signing Officer            

- 14 -